Citation Nr: 1820626	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  12-01 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) rated as 70 percent disabling from January 5, 2010 to February 13, 2012. 

2.  Entitlement to a higher initial rating for PTSD rated as 70 percent disabling since April 1, 2012. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1983 to November 1986; June 1989 to June 1993; and from November 2004 to December 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The April 2010 rating decision granted entitlement to service connection for PTSD and granted a 50 percent rating, effective January 5, 2010.  In a December 2011 rating decision, the RO increased the rating for PTSD to 70 percent, also effective January 5, 2010.  In an August 2013 rating decision, the RO granted a temporary 100 percent rating effective February 13, 2012 to April 1, 2012 due to hospitalization.  A grant of a 100 percent rating constitutes a complete grant of the claim for that period of time.  This decision will address whether a higher rating is warranted for those periods of time exclusive of the temporary total rating.

In July 2016, the Board denied entitlement to an increased rating for PTSD, as well as entitlement to a TDIU due to service-connected disabilities.  The appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  

In December 2016, parties to a joint motion for remand moved to vacate the Board's July 2016 decision finding that the Board erred when it failed to consider a June 2016 letter submitted by the representative, as well as an attached May 2016 employability evaluation.  The Court granted that motion later in December 2016.

In July 2017, the Board remanded these matters for further development.






FINDINGS OF FACT

1.  For the entirety of the period on appeal, the symptoms and overall impairment caused by the Veteran's service-connected PTSD most closely approximated total social and occupational impairment.

2.  As a total (100 percent) rating for PTSD is being awarded for the entire claim period based in part on a finding of total occupational impairment, leaving no part of the claim period where the schedular rating is less than total, the issue of entitlement to a TDIU is rendered moot for the entire claim period.


CONCLUSIONS OF LAW

1.  The criteria for an initial 100 percent rating for the entire period on appeal for PTSD are met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2017).

2.  The question of whether the Veteran is entitled to a TDIU is rendered moot by the grant of a total (100 percent) rating for PTSD during the entire claim period, leaving no question of law or fact to decide regarding the TDIU issue in the circumstances of his case.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.14, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

To the extent the actions taken herein below are favorable to the Veteran and considered a full grant of benefits requested with respect to the only issue decided herein (given that an initial total schedular rating for PTSD is being granted), further discussion of the VCAA is not necessary at this time.

PTSD

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which allows for ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

In this appeal, the Veteran is challenging the initially assigned disability rating.  The appeal has been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim.  Fenderson v. West, 12 Vet. App. 119 (1999). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran is service-connected for PTSD, rated under 38 C.F.R. § 4.130, DC 9411, according to the General Rating Formula for Mental Disorders.  The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130 (The Board recognizes that the Veterans Benefits Administration now utilizes DSM-5; however, the VA Secretary has indicated that the change does not apply to claims pending before the Board, such as this one. 79 Fed. Reg. 45094 (Aug. 4, 2014)). 

Under the General Rating Formula, a 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The list of symptoms under the rating criteria are intended to serve as examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Federal Circuit has also held that a rating under § 4.130 is "symptom-driven" and that "a veteran may only qualify for a given disability rating under [these criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that § 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). 

Turning to the evidence of record, on a February 2010 VA examination, the examiner noted that the Veteran was previously hospitalized in December 2009 and January 2010 after repeated suicide attempts.  The Veteran reported that he attempted suicide because he could not control his symptoms and that he did not feel he could get any better.  The Veteran reported that his typical mood is "sad" and that he smiles as a front.  The Veteran also reported feelings of hopelessness, worthlessness, amotivation, and lethargy.  The Veteran reported that he was previously married and has an adult daughter, with whom he described his relationship as "not good."  The Veteran noted that he was living in a halfway house.  The Veteran stated that he used to have many friends in service but that he no longer has any friends.  The Veteran also reported that he does not have any hobbies and that he no longer enjoys activities that he once used to.  The Veteran also reported that he is unable to sleep until he is exhausted and that he experiences nightmares several times weekly.  The examiner noted that the Veteran has obsessive ritualistic behavior.  The Veteran reported that he has poor memory and concentration.  The Veteran also reported that he does not trust anyone.  The Veteran also reported that he does not know when he will be in a certain mood and the examiner noted that when angered, the Veteran will "blow up" and do or say things that he will later regret.  The Veteran also reported that he does not ever feel comfortable being out in public and that he is always watching for something to go wrong.  The Veteran reported that he previously worked in a manual labor job for one to two years when he was laid off due to his inability to learn the job, remember his duties, and he had a tendency to be too jumpy.  The Veteran reported that he had a lot of difficulty learning and retaining new information.  

In a February 2010 VA treatment record, the Veteran reported that he was living in a halfway house with history of homelessness.  The Veteran was unemployed.  In a review of systems, the clinician rated the Veteran's concentration, ability to make decisions, frustration tolerance, anxiousness, depressed feeling, memory, organization, and thought process were very severe.  The clinician described that the Veteran's sleeping problems were severe.  The Veteran's irritability and fatigue were noted as moderate.  

In a July 2010 statement, the Veteran stated that he was living in a homeless shelter.

In a March 2012 VA treatment record, the clinician rated the Veteran feeling distant or cut off from other people as extreme.  The clinician also rated the Veteran feeling emotionally numb or being unable to have loving feelings for those close to him as extreme and feeling as if his future will be cut short was also rated as extreme.  The Veteran feeling irritable or having angry outbursts and having difficulty concentrating were both rated as extreme.  

In a June 2016 private treatment record, the Veteran reported that he tries to attempt to go outside into the community, but that he has panic attacks when he does.  The Veteran also reported that when he is outside of his home, he has to be on his feet so that he can look around and be safe.  The Veteran described himself as a social butterfly in the past but reported that he now spends his time at home with his mother and father.  The Veteran also reported that although he has no friends, he sometimes meets with one or two other Veterans, however, the Veteran reported that he always takes his own vehicle to meet them in case he needs to rush out in case of an emergency.  The Veteran described his home as a safe haven and reported that he does not attend church or social gatherings outside of his home.  The Veteran also reported that he is unable to concentrate on things because he loses focus easily.  The Veteran described that tasks that he has been regularly performed now take him significantly longer to complete due to his inability to concentration.  The Veteran also reported that that stays in bed for three or four days at a time feeling depressed and because he feels his condition is getting worse.  Although the Veteran denied anger problems, he stated that he tends to vent to his mother and father by getting loud but making sure that he does not use foul language.  The Veteran also described his significant sleep problems and reported that he either sleeps too much (about three or four days) or very little sleep of about an hour or two per night.  The Veteran reported that he gets very vivid nightmares.  The private clinician noted that the Veteran exhibits hypervigilant behaviors.  The Veteran reported that he often has panic attacks, which scare him "to death."  The Veteran reported that he graduated high school and attempted to complete a program at an online university and another at a vocational school but reported that he had to quit all of the programs because he was unable to concentrate enough to do well in school.  The Veteran also reported that he previously worked at Walmart unloading freight.  The Veteran reported that he worked there for three or four months in 2014.  The Veteran reported that he was let go because the supervisor could tell that he was having problems.  The Veteran described his problems at Walmart as forgetting where to put the merchandise when unloading cargo and frequently misplacing the load assigned to him.  The Veteran also reported that he was unable to remember his other work history.  The Veteran also reported that he has to keep daily logs just to remember what he has to do in the course of each day.  The Veteran also noted that the he has to have someone help him with his finances and the clinician noted that the Veteran does not know how to handle money.  The private clinician noted that the Veteran has significant social impairment characterized by panic attacks when goes out into the community, avoidant behaviors, and an inability to initiate and maintain personal relationships.  The private clinician also noted that the Veteran would be unable to function in an employment that requires any social interaction and that the Veteran does not have the skill or experience which would enable him to find employment that would allow him to work in isolation without a supervisor.  

Based on the above, an initial 100 percent rating for the service-connected disability is warranted.  The Veteran's symptoms have remained constant since he filed his claim for service connection.  The June 2016 private clinician found the Veteran unemployable.  The Veteran has been unemployed since 2014 when he worked at Walmart for three or four months and was let go because of memory and concentration problems.  The Veteran was let go from his previous employment from Walmart because of memory loss and disorientation of place in that the Veteran would often forget where he or the cargo is and would be unable to complete a basic task of unloading a truck due to memory problems.  The Veteran was previously married and is now divorced.  The Veteran also had a history of homelessness.  The Veteran resides with his elderly mother and father.  The Veteran is unable to perform activities of daily living unless he creates a daily log reminding himself of what needs to be done.  Additionally, the Veteran relies on his elderly parents to assist him in performing his activities of daily living and managing his finances.  The Veteran's employment history outside of his previous employment is unclear because of the Veteran's memory problems.  The Veteran has no friends or any social outlet.  The Veteran stated that he does not go out and interact with the community or do activities that once used to love.  The Veteran is hypervigilant on the few occasions he does leave his home.  The Veteran has been hospitalized on multiple occasions after numerous suicide attempts and was a persistent danger of hurting himself.  This evidence reflects that the symptoms and overall impairment caused by the Veteran's PTSD have throughout the pendency of the claim more nearly approximated total social and occupational impairment.

For the above stated reasons, an initial rating of 100 percent for service-connected PTSD is warranted.  Discussion of an extraschedular rating is therefore not required.  Cf. Colayong v. West, 12 Vet. App. 524, 537 (1999) ("Hence, on remand the Board is required to address an extraschedular rating for the veteran's service-connected Pott's disease if it is not rated 100% as a schedular matter") (emphasis added). 

TDIU

A TDIU may be assigned "where the schedular rating is less than total" and the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16 (a).

As the Board is granting a 100 percent rating for PTSD for the entire claim period, there remains no time during the claim period where the schedular rating is "less than total," as required for a TDIU.  See 38 C.F.R. § 4.16 (a).  For this reason, the issue of entitlement to a TDIU at any time during the claim period is now rendered moot.  The question of whether the Veteran is entitled to an award of a TDIU is rendered moot by the grant of a 100 percent scheduler ("total") rating for PTSD, leaving no question of law or fact to decide regarding the TDIU issue.  38 U.S.C. §§ 7104, 7105; 38 C.F.R. §§ 4.14, 4.16. 

The Veteran's primary contention during the claim period has been that he is unable to work due to his service-connected PTSD, and the 100 percent rating which is being granted throughout the entire claim period specifically contemplates total unemployability (i.e., total occupational impairment) due to PTSD.  Aside from PTSD (now rated at 100 percent during the entire claim period), service connection is in effect for erectile dysfunction associated with PTSD, rated as noncompensable.  The Veteran has not contended, and the evidence does not otherwise show, that erectile dysfunction associated with PTSD is of such a severity so as to preclude substantially gainful employment. 

The facts presented in this case are distinguishable from those in Bradley v. Peake, 22 Vet. App. 280 (2008), because in this case the Veteran does not contend, and the evidence does not show, that any service-connected disability or disabilities other than the disability for which a 100 percent rating is being assigned (i.e., PTSD) render the Veteran unemployable.  Under the facts presented in that case, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.  If the Veteran were to be awarded a TDIU ("total" rating) based on service-connected PTSD rendering him unemployable for any time during the rating period, it would impermissibly result in the same disability being "counted twice" in the assignment of a total rating, as it would be rating the "total occupational impairment" twice.  See generally 38 C.F.R. § 4.14.  In consideration thereof, the Board finds that the issue of entitlement to a TDIU must be dismissed as moot.



ORDER

Entitlement to a 100 percent rating for PTSD for the entire period on appeal, exclusive of the period during which the Veteran is already in receipt of a temporary total rating, is granted, subject to controlling regulations governing the payment of monetary awards. 

The appeal as to the issue of entitlement to a TDIU is dismissed.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


